Citation Nr: 1102273	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-13 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a bilateral foot 
disability.

6.  Entitlement to service connection for a bilateral knee 
disability.

7.  Entitlement to service connection for a lung disability, 
other than pulmonary tuberculosis.

8.  Entitlement to service connection for a skin disability.

9.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to December 
1969, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that decision, the RO denied entitlement to 
service connection for bilateral foot, knee, ankle, hip, and leg 
disabilities, bilateral hearing loss, lung and skin disabilities, 
PTSD, and erectile dysfunction.

The issues of entitlement to service connection for bilateral 
foot and knee disabilities, a lung disability other than 
pulmonary tuberculosis, skin and psychiatric disabilities, and 
erectile dysfunction are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral ankle 
disability.

2.  The Veteran does not have a current bilateral hip disability.

3.  The Veteran does not have a current bilateral leg disability.

4.  The Veteran does not have current bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2010). 

2.  The criteria for service connection for a bilateral hip 
disability are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§ 3.303.

3.  The criteria for service connection for a bilateral leg 
disability are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§ 3.303.

4.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in April 2007, the RO notified 
the Veteran of the evidence needed to substantiate his claims for 
service connection for bilateral ankle, hip, and leg disabilities 
and bilateral hearing loss.  This letter also satisfied the 
second and third elements of the duty to notify by delineating 
the evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the April 2007 letter 
complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in the April 2007 letter.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent 
service personnel records, and all of the identified post-service 
VA treatment records and private medical records.  

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.  The threshold for finding a link between 
current disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded VA examinations for bilateral ankle, 
hip, and leg disabilities or bilateral hearing loss.  As 
discussed below, there is no evidence that the Veteran has been 
diagnosed as having current bilateral ankle, hip, or leg 
disabilities or bilateral hearing loss as defined by VA and there 
is no evidence of any bilateral ankle, hip, leg, or hearing loss 
symptoms that may be related to a disease or injury in service.  
The evidence does not reflect and the Veteran has not reported a 
continuity of ankle, hip, leg, or hearing loss symptomatology, 
there is no medical evidence that any such symptoms may be 
related to service, and the Veteran has not alluded to the 
existence of any such evidence.  VA examinations are therefore 
not necessary.  See McLendon, 20 Vet. App. at 83.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
See also Degmetich v. Brown, 104 F.3d 1328 (1997). 
To be present as a current disability, there must be evidence of 
the disability at some time during the appeals period.  Gilpin v. 
West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement 
that there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability subsequently 
resolves).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In this case, there is no medical evidence of current bilateral 
ankle, hip, leg, or hearing loss disabilities.  The Veteran has 
reported hearing problems and pain, swelling, stiffness, and 
limited range of motion of his ankles, hips, and legs.  The 
Veteran is certainly competent to report such symptoms.  See 
Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  
Furthermore, as there is no evidence to contradict these reports, 
the Board finds that the Veteran's reports are also credible.  
Nevertheless, no disabilities of the ankles, hips, or legs, or 
hearing loss as defined in 38 C.F.R. § 3.385 has ever been 
identified.  Also, the Veteran has not reported a continuity of 
ankle, hip, leg, or hearing loss symptomatology, and there is no 
other competent lay or medical evidence that such symptoms may be 
related to service.  

In his March 2007 service connection claims, the Veteran reported 
that he had been diagnosed as having post-traumatic arthritis of 
the ankles, hips, and legs.  While he is competent to report a 
physician's diagnosis of post-traumatic arthritis, his reports 
must be weighed against the objective evidence.  See Id.  The 
evidence does not reflect that his reported ankle, hip, or leg 
symptoms have ever been attributed to post-traumatic arthritis, 
there is no medical evidence that he has ever been diagnosed as 
having or treated for that disability, and he has not identified 
the existence of any such evidence.  The lack of any medical 
evidence of a diagnosis of post-traumatic arthritis of the 
ankles, hips, or legs outweighs the Veteran's unsupported 
statements to the contrary.  Thus, the Board concludes that the 
Veteran's reports are not credible.

To the extent that the Veteran has expressed his belief that he 
has post-traumatic arthritis of the ankles, hips, and legs, it 
would require medical expertise to say that the reported symptoms 
are the result of that disability, as opposed to other possible 
causes.  Hence, the Veteran's opinion on this question is not 
competent evidence.  38 C.F.R. § 3.159(a)(1),(2) (2010).

Furthermore, although the Veteran has reported bilateral ankle, 
hip, and leg pain, pain without a diagnosed or identifiable 
underlying malady or condition, does not constitute a disability 
for which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is no other 
evidence of current bilateral ankle, hip, leg, or hearing loss 
disabilities and the Veteran has not alluded to the existence of 
any such evidence.  Therefore, current disabilities have not been 
demonstrated.  McClain, 21 Vet. App. at 321.

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claims.  The benefit-of-the-doubt doctrine 
is therefore not applicable and the claims for service connection 
for bilateral ankle, hip, and leg disabilities and bilateral 
hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for a bilateral hip disability 
is denied.

Entitlement to service connection for a bilateral leg disability 
is denied.

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79. The 
threshold for finding a link between current disability and 
service is low.  Locklear, 20 Vet. App. at 410; McLendon, 20 Vet. 
App. at 83.  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that the 
claimed disability may be related to service.  McLendon, 20 Vet. 
App. at 83.

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."   Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

The Veteran's medical records reveal that he has been treated for 
bilateral foot and knee and lung symptoms.  Examination reports 
from Dr. Howerton dated in October 2007 and January and March 
2008 and a June 2008 VA primary care treatment note indicate that 
he reported and was treated for a daily cough, knee pain and 
crepitus, and swelling of the feet.  Also, the Veteran has 
reported that he has experienced a skin rash and psychiatric 
symptoms, such as nightmares and anxiety.

The Veteran's service treatment records indicate that he was 
treated on several occasions for foot and skin symptoms.  He was 
treated for a painful left heel lesion and a left ankle sprain in 
December 1967 and June 1969 and cellulitis and a rash between the 
legs in October 1966 and March 1968.  A November 1969 report of 
medical history for purposes of separation from service reflects 
that the Veteran reported foot trouble, identified as callus 
plantar.

The Veteran has also reported that during service he experienced 
a skin rash on his face, neck, and groin area, pain in his feet 
and knees, psychiatric symptoms such as anxiety and difficulty 
sleeping, and lung problems.  Such symptoms have reportedly 
continued ever since service.

The Veteran has also reported several in-service stressors during 
his service in Vietnam with the 554th Engineer Battalion and 34th 
Engineer Battalion.  Such stressors include hearing gunfire on a 
daily basis and seeing dead and injured bodies.

Furthermore, as the Veteran served in Vietnam he is presumed to 
have been exposed to herbicides, including Agent Orange.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2010).

As there is evidence of current foot, knee, lung, and psychiatric 
disabilities, in-service foot, knee, lung, and psychiatric 
symptoms and in-service psychiatric stressors and herbicide 
exposure, and evidence as to continuity of symptomatology 
indicating that the Veteran's current foot, knee, lung, and 
psychiatric symptoms may be related to service, VA's duty to 
obtain examinations as to the nature and etiology of any current 
foot, knee, lung, and psychiatric disabilities is triggered.  
Such examinations are needed to determine whether the Veteran has 
current foot, knee, lung (other than pulmonary tuberculosis), and 
psychiatric disabilities and to obtain medical opinions as to the 
relationship of any such disabilities to service. 

With regard to the Veteran's claim for service connection for 
erectile dysfunction, his VA medical records, including a January 
2009 VA examination report, reveal that he has been diagnosed as 
having erectile dysfunction.  Furthermore, he has reported that 
his erectile dysfunction began in service and has continued since 
that time.

The Veteran was afforded a VA genitourinary examination in 
January 2009.  He was diagnosed as having erectile dysfunction, 
however no opinion as to the etiology of the disability was 
provided.

The Veteran was afforded a second VA examination in January 2009 
for diabetes mellitus with the same physician who conducted the 
genitourinary examination.  Diagnoses of erectile dysfunction and 
diabetes mellitus were provided and the examiner opined that the 
erectile dysfunction was not secondary to diabetes mellitus.  No 
further explanation or reasoning was provided.

The January 2009 VA genitourinary examination is inadequate 
because no opinion was provided as to the etiology of the 
Veteran's erectile dysfunction.  An adequate medical opinion must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The second January 2009 VA examination is also inadequate because 
no opinion was provided as to whether the Veteran's erectile 
dysfunction was directly related to service and the opinion that 
the disability was not secondary to diabetes mellitus was not 
accompanied by any explanation or reasoning.  See Nieves-
Rodriguez, 22 Vet. App. at 304 (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed); 38 C.F.R. § 3.310 (2010).

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

As no adequate opinion with regard to the etiology of the 
Veteran's erectile dysfunction has been provided, a new 
examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  Appropriate efforts must be made 
to obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current bilateral foot and 
bilateral knee disabilities.  All indicated 
tests and studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that any current bilateral foot or 
bilateral knee disability had its onset in 
service, is related to the Veteran's in-
service foot symptoms or herbicide 
exposure, or is otherwise the result of a 
disease or injury in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  


3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current lung disability 
other than pulmonary tuberculosis.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that any current lung disability 
other than pulmonary tuberculosis had its 
onset in service, is related to the 
Veteran's in-service lung symptoms or 
herbicide exposure, or is otherwise the 
result of a disease or injury in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current skin disability.  
All indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that any current skin disability had 
its onset in service, is related to the 
Veteran's in-service skin symptoms or 
herbicide exposure, or is otherwise the 
result of a disease or injury in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  

5.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability.  All indicated 
tests and studies should be conducted. The 
claims folder, including this remand, must 
be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that any current psychiatric 
disability had its onset in service, is 
related to the Veteran's in-service 
psychiatric symptoms, reported stressors, 
or herbicide exposure, or is otherwise the 
result of a disease or injury in service.  

If the examiner finds that the Veteran 
meets the criteria for a diagnosis of PTSD, 
the examiner should specify the stressors 
supporting the diagnosis.

6.  Schedule the Veteran for a VA 
examination to determine the etiology of 
the Veteran's current erectile dysfunction.  
All indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that the Veteran's current erectile 
dysfunction had its onset in service, is 
related to the Veteran's in-service 
erectile dysfunction or herbicide exposure, 
or is otherwise the result of a disease or 
injury in service.  

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current erectile dysfunction was 
either caused or aggravated (made worse) by 
his service-connected diabetes mellitus.  
The examiner should quantify the amount of 
any aggravation, if possible.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  
    
7.  The AOJ should review the examination 
reports to ensure that they contain the 
information and opinions requested in this 
remand and are otherwise complete.

8.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


